PER CURIAM.
Order to show cause why a peremptory writ of mandamus should not issue, directing the respondents to transfer all the papers and files in the case of Severine Hagan against Ole A. Hagan, originally commenced in the district court of the county of Ramsey, to the district court of the county of Polk.
There is no substantial dispute as to the facts. The defendant in the action, before .the time for answering expired, made his affidavit to the effect that at the time the summons was served on him and at the time of making the affidavit he was an actual resident of the county of Columbia, and duly demanded that the trial of the action be had in the county of Columbia, and filed the affidavit and demand, with proof of service thereof, on February 14, 1903, in the office of the clerk of the district court of the county of Ramsey. The clerk thereof refused to transfer the papers and files in the action to the district court of the county of Columbia. Thereafter the plaintiff in the action noticed it for trial in the district court of the county of Ramsey, and placed it upon the calendar, and that court denied the motion of the defendant to strike the case from the calendar and set the case for trial.
The only claim made by respondents, meriting- consideration, in support of the jurisdiction of the district court of the county of Ramsey to retain and try the cause, is the fact that this court, on April 16, 1903, in the case of State v. Larson, 89 Minn. 123, 94 N.W. 226, Aadjudged the .organization of the county of Columbia invalid. The county, liowever, was, from the date of the Governor’s proclamation to that effect, of which the state courts take judicial notice, a de facto organ*120ized county, and the legality of its organization could not be attacked collaterally. State v. Honerud, 66 Minn. 32, 68 N. W. 323; State v. Board of Co. Commrs., 66 Minn. 528, 68 N. W. 767, 69 N. W. 925, 73 N. W. 631; St. Paul Gaslight Co. v. Village of Sandstone, 73 Minn. 225, 75 N. W. 1050. It follows that the filing of the affidavit and demand, with proof of service thereof, ipso facto changed the place of trial of the action to the district court of the county of Columbia, and that it was pending there for trial when the de facto organization of that county was dissolved by the action of this court. Flowers v. Bartlett, 66 Minn. 213, 68 N. W. 976; State v. District Court of Meeker Co., 77 Minn. 302, 79 N. W. 960; Hurning v. Hurning, 80 Minn. 373, 83 N. W. 342. Therefore the action is now pending in the county of Polk, which includes the territory of the de facto county of Columbia, and the district court of the,county of Ramsey has no jurisdiction to try it.
Bet the writ issue as prayed.